Citation Nr: 1116878	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-22 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel




INTRODUCTION

The Veteran served on active duty February 1963 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Detroit, Michigan.]

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 (2010).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is noted, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Here, the Veteran contends that his bilateral hearing loss and tinnitus are the result of his military service.  Specifically, in a June 2009 statement, the Veteran reported that he suffered acoustic trauma due to extended periods of exposure to high levels of noise from his work on power generators.  In a July 2007 private treatment record, the Veteran reported acoustic trauma from "mortars, M-60 machine guns, 50 caliber machine guns and M-14 rifles."  

The Board notes that the Veteran's DD 214 lists his military occupational specialty (MOS) as a power generator specialist and indicates that he received the Vietnam Service Medal.  Based on the Veteran's MOS and his receipt of the Vietnam Service Medal, the Board finds that exposure to acoustic trauma is consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002). 

At entry to service in February 1963, the Veteran underwent an audiological evaluation.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures to the left of the parentheses in each column.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in the parentheses in each column.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, with the exception of 15 decibels added at 500 Hertz and 5 decibels added at 4000 Hertz.  The February 1963 entrance examination, therefore, showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
5 (15)
-
20 (25)
LEFT
15 (30)
15 (25)
20 (30)
-
55 (60)

Based on these thresholds, the Veteran's February 1963 entrance examination reveals that he entered service with bilateral hearing loss as defined by the Court of Appeals for Veterans Claims (Court) in Hensley.  Furthermore, the physician who conducted the Veteran's enlistment examination reported that he had a hearing defect and placed him on an H-2 profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) [observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the "H" reflects the state of the "hearing and ear."

At the time of his February 1966 separation examination, the Veteran's puretone threshold values (which were converted to ISO-ANSI standards and are represented by the figures in the parentheses in each column) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30 (45)
20 (30)
15 (25)
20 (30)
20 (25)
LEFT
15 (30)
10 (20)
0 (10)
10 (20)
10 (15) 

According to post-service medical records, the Veteran was afforded a VA examination in August 2007 and an addendum to this report was issued in January 2008.  In this addendum, the VA examiner opined that, while hearing loss was noted at the 4000 Hz threshold in the left ear, it was reported that the Veteran had a cerumen occlusion; as such the examiner indicated that the Veteran's "hearing was essentially within normal limits on enlistment."  The examiner also opined that the Veteran's "hearing at discharge was within normal limits."  Contrary to what was reported by the VA examiner, and as noted immediately above, when converted to ISO-ANSI standards, the Veteran's entrance examination reveals preexisting hearing loss in both ears and some degree of hearing loss in both ears during his separation examination.  See Hensley, supra.   

In support of his claim, the Veteran submitted a July 2007 treatment record from R.E.B., M.D., who indicated that the Veteran's "hearing loss is due to noise exposure from large power generators and combat weapons during his service in Vietnam while he was in the U.S. Army."  Upon review, however, it is unclear whether Dr. R.E.B. reviewed the Veteran's service treatment records or was aware of his preexisting hearing loss.  

The Board acknowledges that the Court has held that "a private medical opinion may not be discounted solely because the opining physician did not review the claims folder." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, however, the Veteran's claims folder contains medical evidence which is relevant to the formulation of a valid and well-reasoned opinion.  Specifically, the claims folder contains the Veteran's audiometric test results from his enlistment examination which reveals preexisting hearing loss.  The July 2007 treatment record from Dr. R.E.B. does not indicate that he was aware of this fact.  

Accordingly, and based on the above, the issue of entitlement to service connection for bilateral hearing loss contains medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern whether the Veteran's preexisting bilateral hearing loss underwent a permanent increase in severity during active duty, and if so, whether any increase in hearing loss due to the natural progress of the disease.  These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

With respect to the Veteran's tinnitus claim, the August 2007 VA examiner indicated that this disability is related to the Veteran's bilateral hearing loss.  As such, the issue of entitlement to service connection for tinnitus is inextricably intertwined with the Veteran's claim of entitlement to service connection for bilateral hearing loss.  In other words, a grant of service connection for hearing loss may impact the Veteran's tinnitus claim.  Action on the Veteran's tinnitus claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notification letter regarding the issue of entitlement to service connection for tinnitus, as secondary to a service-connected disability.  

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any hearing loss he may have.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner is asked to opine as to whether the Veteran's pre-existing hearing loss underwent a permanent increase in severity during his active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition?

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
3.  Following completion of the above, readjudicate the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus, on a direct basis and as secondary to a service-connected disability.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


